Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143169 & (158)                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  WHITESELL INTERNATIONAL                                                                                 Mary Beth Kelly
  CORPORATION,                                                                                            Brian K. Zahra,
                                                                                                                     Justices
           Plaintiff/Counter-Defendant/
           Appellant,
  v                                                                SC: 143169
                                                                   COA: 287569
                                                                   Wayne CC: 05-518716-CZ
  WILLIAM WHITAKER,
           Defendant/Counter-Plaintiff/
           Appellee,
  and

  MRC INDUSTRIAL GROUP, INC.,
           Defendant,
  and

  PIERCETEK, INC.,
            Defendant/Counter-Plaintiff.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 20, 2011 order of the Court of Appeals is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 21, 2011                   _________________________________________
         t1114                                                                Clerk